t c summary opinion united_states tax_court richard garcia petitioner v commissioner of internal revenue respondent docket no 16497-10s filed date richard garcia pro_se priscilla a parrett for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax and imposed a dollar_figure sec_6651 addition_to_tax and a dollar_figure sec_6662 accuracy-related_penalty after concessions we consider whether petitioner is entitled to trade_or_business expense deductions claimed on a schedule c profit or loss from business in excess of the amounts now allowed by respondent whether the gross_receipts reported on that schedule c are overstated and whether petitioner is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure 2this issue raised for the first time by petitioner at trial was tried by consent of the parties see rule b during petitioner worked as a truck driver for garcia ready mix inc he was paid dollar_figure for doing so and this amount is shown on a form misc miscellaneous income that the company issued to petitioner also during petitioner was the sole_proprietor of rick’s roofing through which he offered residential roof installation and repair services petitioner did not maintain separate books of account for the business nor did he maintain a bank account in the name of the business sometimes petitioner’s customers paid cash and sometimes they paid_by check petitioner maintained several personal bank accounts during but he did not deposit all business receipts into one or the other of those accounts more often than not checks received from customers were cashed at a local restaurant some business_expenses paid_or_incurred in the operation of rick’s roofing were paid_by checks drawn on petitioner’s personal checking account some business_expenses were paid_by charges to personal credit card accounts and some were paid in cash sometimes petitioner provided a potential customer with a written cost estimate of a prospective roof installation or repair on a form entitled proposal sometimes the estimate was given to the customer on a form entitled invoice if the estimate was acceptable to the customer and the work was performed sometimes the written estimate in effect functioned as an invoice sometimes petitioner noted amounts paid for the job on the copy of the proposal or invoice forms sometimes he did not sometimes the amount_paid for a certain job varied from the amount estimated one of rick’s roofing’s customers reported dollar_figure paid to petitioner during on a form 1099-misc petitioner maintained in a box copies of the various proposal forms invoice forms and other slips of paper generated in the operation of rick’s roofing during the box of documents was provided to the paid income_tax_return_preparer who prepared petitioner’s federal_income_tax return petitioner’s untimely federal_income_tax return was filed on date original return the schedule c for rick’s roofing included with the original return shows dollar_figure of gross_receipts expense deductions that total dollar_figure and a net_loss of dollar_figure materials expenses totaling dollar_figure are included in the deductions claimed on the schedule c the amount reported as gross_receipts includes among other income the amount reported on the form 1099-misc that garcia ready mix inc issued to petitioner the net_loss from rick’s roofing is taken into account in the negative dollar_figure reported as petitioner’s adjusted_gross_income on the original return the deficiency determined in the notice takes into account the disallowances of many of the deductions claimed on the schedule c for rick’s roofing and the effects upon petitioner’s federal_income_tax liability of the increase to his net_earnings_from_self-employment caused by those disallowances see sec_164 sec_1401 sec_1402 petitioner submitted two amended returns after respondent selected the original return for examination both amended returns were prepared by the same income_tax_return_preparer who prepared the original return and both amended returns show changes to items reported on the schedule c for rick’s roofing included with the original return neither amended_return was processed by respondent the first amended_return dated date includes two schedules c one for rick’s roofing and another on which the compensation that petitioner received from garcia ready mix inc is reported as relevant here the schedule c for rick’s roofing shows corrected gross_receipts of dollar_figure and a corrected deduction for materials expenses of dollar_figure the second amended_return undated but mailed on date includes a schedule c for rick’s roofing this schedule c shows corrected gross_receipts of dollar_figure and a corrected deduction for materials expenses of dollar_figure as with the schedule c included with the original return the amount shown for gross_receipts on the schedule c included with the second amended_return apparently includes the compensation that petitioner received from garcia ready mix inc the services that petitioner provided to garcia ready mix inc are unrelated to the business of rick’s roofing discussion i rick’s roofing deductions as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs 3petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not the parties have reached agreement with respect to all deductions attributable to rick’s roofing with the exception of the deduction claimed for materials expense according to petitioner he is entitled to the materials expense deduction that is dollar_figure as claimed on the schedule c included with the original return because the expense relates to the trade_or_business of rick’s roofing see sec_162 according to respondent petitioner is entitled to a deduction of dollar_figure for materials expenses respondent’s amount follows a review of numerous receipts for various materials submitted to respondent’s counsel before trial the amount takes into account all receipts for materials that reasonably could be connected to a roofing business even though petitioner did not necessarily associate a particular receipt with a particular job receipts showing sales to a purchaser other than petitioner receipts showing purchases charged to a credit card account other than petitioner’s and receipts showing purchases for items petitioner acknowledged to be personal are not taken into account in respondent’s analysis of an allowable deduction for materials expenses at trial petitioner maintained his entitlement to a deduction for materials expenses in the amount claimed on his original return even though amounts shown on the amended returns for that deduction were substantially less under the circumstances and in the absence of any bookkeeping system then in place for rick’s roofing we have little confidence that petitioner could accurately compute the amount of the deduction for materials expenses to which he might be entitled after careful review of the evidence submitted we have far more confidence in the allowable deduction respondent proposed petitioner has failed to establish that he is entitled to a deduction for materials expenses in excess of that amount ii gross_receipts for rick’s roofing according to petitioner the amount reported as gross_receipts on the schedule c attached to the original return includes amounts shown not only on invoices but on proposals as well according to petitioner both types of documents were included in the box that he provided to his return preparer and according to petitioner she mistakenly totaled the amounts in the computation of gross_receipts shown on the schedule c included with the original return petitioner explained that he did not become aware of the mistake until after the notice was issued and the submissions of the amended returns were his attempts to correct it we have little confidence that the proper amount of gross_receipts for rick’s roofing can now be computed petitioner’s records certainly do not allow for an accurate computation the amounts shown on the three schedules c included in the record at least one that inappropriately includes the income shown on the form 1099-misc from garcia ready mix inc are not consistent much less certain and petitioner’s failure to deposit all business receipts into one of his bank accounts hardly supports his claim that gross_receipts shown on the schedule c included with the original return are overstated furthermore evidence suggesting an overstatement of gross_receipts attributable to one customer is offset by inferences of unreported receipts raised from the combination of his failure to keep any books of account for the business and his practice of cashing customer checks at a local restaurant rather than depositing the checks into one of his bank accounts a taxpayer claiming that income reported on a federal_income_tax return has been overstated has the burden to prove that claim see bell v commissioner tcmemo_2011_296 this petitioner has failed to do iii accuracy-related_penalty sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to the taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax sec_6662 and b 4following the parties’ lead we ignore the federal_income_tax implications of incorrectly reporting the income from the form 1099-misc from garcia ready mix inc on the schedule c for rick’s roofing and negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs a substantial_understatement includes an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 on his original return petitioner claimed deductions for expenses that he is unable to substantiate see sec_1 b income_tax regs furthermore the underpayment_of_tax required to be shown on that return is a substantial_understatement_of_income_tax because the understatement exceeds dollar_figure see sec_6662 d respondent’s burden of production under sec_7491 has been satisfied sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause 5in this case the deficiency underpayment_of_tax and understatement_of_tax are all computed in the same manner see sec_6211 sec_6662 sec_6664 for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs it is petitioner’s burden to establish that he acted in good_faith and that there was reasonable_cause for the underpayment see higbee v commissioner t c pincite see also rule a 290_us_111 under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax if the taxpayer establishes that the professional was provided with complete and accurate information an incorrect return was a result of the preparer’s mistakes and the taxpayer demonstrates good-faith reliance on a competent professional see 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir see also 115_tc_43 aff’d 299_f3d_221 3d cir although petitioner’s return was prepared by a paid income_tax_return_preparer petitioner has failed to establish that he provided his return preparer with complete and accurate information with respect to the deductions claimed on the schedule c included with the original return accordingly and otherwise petitioner failed to establish that he acted in good_faith with respect to any portion of the underpayment_of_tax and that any portion of the underpayment is due to reasonable_cause petitioner is liable for the sec_6662 accuracy-related_penalty and respondent’s imposition of that penalty is sustained to reflect the foregoing decision will be entered under rule
